Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-10 are pending in this application. This application is a national stage entry of PCT/KR2018/014304, filled on 11/21/2018. This application claims foreign priority to KR 10-2017-0166762, filed on 12/06/2017 in Korea and to KR 10-2018--135542, filed on 11/07/2018 in Korea.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, and subsequent species election of formula 1-1 (R1=H, R2=H, R3=C3, and M=ZnO particle in the reply filed on 01/04/2022, is acknowledge.  
The traversal is on the ground(s) that Group III has all limitations of Group I and thus it is not proper to restriction group I and III under PCT and there is no further search burden. This is not found persuasive because the relationship between Group I is subcombination of Group III combination. Although Group III has all limitations of Group I, Group I does not have all limitations of Group III. In addition, search burden 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1 and 2 will presently be examined to the extent they read on the elected subject matter of record.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez et al. (US 2010/0184887 A1) in view of Samain et al. (US 2012/0328542 A1).
Gonzalez et al. teach particles P (X-Y-Z) of inorganic nanoparticles ZnO as X with organic molecules M (being Y-Z) with Y as a silane (cross-linked) linker and Z as a UV absorber including benzylidenecamphor or its derivatives including 3-Benzylidenecamphor (abstract, paragraph 38, 42, 49, 51, 60-63, 65, and 71) and exemplified ZnO (X) with silane linker 3-aminopropyltriethoxysilane (Y) in example 2.
Gonzalez et al. do not specify benzylidenecamphor derivatives including terephthalylidene dicamphor sulfonic acid.
This deficiency is cured by Samain et al. who teach organic UV screening agents benzylidenecamphor derivatives including 3-benzylidenecamphor, terephthalylidene dicamphor sulfonic acid  (
    PNG
    media_image1.png
    411
    983
    media_image1.png
    Greyscale
 ) (paragraph 85, 86, and 99).
.

Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schlossman et al. WO 2017/210406 A1, effective US filing date of 06/01/2017) in view of Gonzalez et al. (US 2010/0184887 A1).
Schlossman et al. teach sunscreen composition (abstract) comprising silane coated ZnO (page 4, line 22-23) and one more other organic UV filters including terephtalydene dicamphor sulfonic acid (page 6, line 8-10, 13, and 23-24).
Schlossman et al. do not specify the silane being 3-aminopropyltriethoxysilane.
This deficiency is cured by Gonzalez et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Schlossman et al. and Gonzalez et al. to specify the silane taught by Schlossman et al. including 3-aminopropyltriethoxy silane. 3-aminopropyltriethoxysilane being a silane for coating ZnO was well known to a 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612